         Case 5:18-cv-01060-HE Document 15 Filed 01/18/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ERIC COOPER, as the Personal                        )
Representative of the Estate of Michael             )
Dudley Cooper, Deceased,                            )
                                                    )
      Plaintiff,                                    )   Case No. CIV-18-1060-HE
                                                    )
v.                                                  )
                                                    )
(1)   KESTO SIMPSON, individually;                  )
                                                    )
(2)   THE CITY OF WALTERS,                          )
      a municipal corporation;                      )
                                                    )
(3)   KENT SIMPSON, individually and in             )
      his official capacity; and                    )
                                                    )
(4)   JOHN DOES 1-10, individually,                 )
                                                    )
                                                    )
      Defendants.                                   )

              APPLICATION FOR AGREED PROTECTIVE ORDER

      COME NOW the parties and, respectfully, move this Court to enter the Agreed

Protective Order submitted herewith. In support of this Application, the parties show the

Court as follows:

      1. The parties have been and are currently engaged in written discovery and

          document production.

      2. Certain documents and information have been requested in this case which the

          parties believe to be confidential.


                                                1
         Case 5:18-cv-01060-HE Document 15 Filed 01/18/19 Page 2 of 3



      3. The parties have agreed to protect against the disclosure of certain information

          to certain persons outside of this case through the proposed Agreed Protective

          Order.

      WHEREFORE, all premises considered, the parties respectfully request this

Court’s approval of the Agreed Protective Order, which will be submitted for the Court’s

consideration via e-mail.

                                               Respectfully submitted,
                                               /s/ Barrett T. Bowers
                                               Stanley M. Ward, OBA#9351
                                               Woodrow K. Glass, OBA#15690
                                               Barrett T. Bowers, OBA#30493
                                               For the Firm: Ward & Glass, L.L.P.
                                               1601 N.W. 36th Avenue, Suite 100
                                               Norman, Oklahoma 73072
                                               rstermer@wardglasslaw.com
                                               woody@wardglasslaw.com
                                               barrett@wardglasslaw.com
                                               405-360-9700
                                               405-360-7902 (fax)

                                               -and-

                                               Bret Burns
                                               Burns Law Office
                                               519 W. Chickasha Avenue
                                               Chickasha, OK 73018
                                               ATTORNEYS FOR PLAINTIFF

                                               -and-

                                               Renee Walker Gunkel, OBA#12314
                                               Preston M. Gunkel, OBA#33185
                                               Gunkel Law Group, PLLC
                                               P.O. Box 1124
                                               Altus, OK 73522
                                               (580) 482-8204 – T

                                           2
        Case 5:18-cv-01060-HE Document 15 Filed 01/18/19 Page 3 of 3



                                             renee@gunkellawgroup.com
                                             preston@gunkellawgroup.com


                          CERTIFICATE OF SERVICE

      I certify that the above and foregoing was transmitted to all counsel of record

through the Court’s ECF System.

                                             /s/ Barrett T. Bowers
                                             Barrett T. Bowers




                                         3
